Cooper, J.,
delivered the opinion of the court.
We approve the finding of the Chancellor, that the deed of trust to Eubanks, trustee, was fraudulent.
The defendants, however, averred in their answer, and sustained the averment by proof, that at the time of the sale under execution they resided upon and occupied, as a part of their homestead, the southeast quarter of the southwest quarter of section 28.
It was held, in Trotter v. Dobbs, 38 Miss., that occupation of the premises by a debtor entitled to exemption at the time of the sale under execution, was sufficient to protect the homestead from sale.
The statute there construed has been since twice re-enacted by the legislature, and the decision twice followed by this court. *16Code of 1871, § 2135; Code of 1880, § 1248; Irwin et al. v. Lewis, 50 Miss. 363; Letchford v. Carey, 52 Miss. 791. The decree is affirmed as to all the land, except the southeast quarter of the southwest quarter of section 28, of T. 6, R. 2, and as to that it is reversed.

Decree here. The costs in the lower court and of this appeal to be equally paid by the parties.